Title: Adams’ Minutes of the Argument: Essex Superior Court, Salem, November 1772
From: Adams, John
To: 


       Lee. vs. Bancroft.
       Lowell. 25 days a Chance.
       Judge Hutchinson. The Underwriters charged Lee with concealing some Circumstances—the Arrival of a Vessell—but I cant recollect all the Particulars. The Arbitrators agreed. An Account of a Vessell and I think it was Howard, and Col. Lee told ’em it was possible she might be gone to some other Island. The main dispute whether she was gone to Martinico or some other Island. Heard something about Pedrick but cant say whether his Deposition was before us.
       Mr. Rowe. Cabot and Crowningshield. No Evidence from Pedrick. They thought Lee had not said what was necessary, that he had concealed something which he should have communicated. The Underwriters thought she was bound first to Martinico, and they complaind that she went to some other Island.
       Mr. Bourn. The Objection was that Lee had concealed Howards Arrival. Howard I know very well. The other Matter was spoke off, his being bound to one Island and going to another. I am not positive it was considerd.
      